Citation Nr: 0842645	
Decision Date: 12/11/08    Archive Date: 12/17/08

DOCKET NO.  06-03 020	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to an effective date earlier than August 19, 
2004, for the award of service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from July 1944 to August 
1946 and from March 1951 to January 1969.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2005 rating decision of the 
Philadelphia, Pennsylvania, Department of Veterans Affairs 
(VA) Regional Office and Insurance Center (RO), which granted 
service connection for PTSD and assigned an effective date of 
August 19, 2004.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  In a July 2002 rating decision, VA denied service 
connection for PTSD.  The veteran was notified of the 
decision and submitted a notice of disagreement.  A statement 
of the case was issued in March 2004, but the wrong ZIP code 
was used.  

2.  The presumption of regularity has been rebutted, and the 
July 2002 rating decision did not become final.  

3.  Corroboration of one of the veteran's stressors was 
received on August 19, 2004, which provided the remaining 
element to establish service connection for PTSD.


CONCLUSION OF LAW

The criteria for an effective date earlier than August 19, 
2004, for the award of service connection for PTSD have not 
been met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.304(f), 3.400 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 
5126 (West 2002 & Supp. 2008) defines VA's duty to notify and 
assist the veteran in the development of a claim.  VA 
regulations for the implementation of the VCAA were codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2008). 

The notice requirements require VA to notify the veteran of 
any evidence that is necessary to substantiate the claim, as 
well as the evidence VA will attempt to obtain and which 
evidence he is responsible for providing.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The requirements apply to 
all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The veteran received 
notice regarding the elements necessary to establish a claim 
for service connection for PTSD in a June 2001 letter.  The 
veteran's claim for an earlier effective date is a downstream 
issue from his claim for service connection for PTSD.  In 
this type of circumstance, VA is not required to issue a new 
VCAA letter.  Rather, the provisions of 38 U.S.C.A. § 7105(d) 
require VA to issue a statement of the case if the 
disagreement is not resolved.  VAOPGCPREC 8-2003.  VA issued 
a statement of the case addressing the effective-date issue 
in September 2005. 

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The 
Board finds that in this case all necessary development has 
been accomplished; therefore, appellate review may proceed 
without prejudice to the veteran.  Id.  VA did not provide 
the veteran with an examination in connection with his claim 
for an earlier effective date (but provided him with an 
examination in connection with his claim for service 
connection), because the issue of earlier effective date for 
service connection would not warrant an examination.  See 
38 U.S.C.A. § 5103A(d)(2) (West 2002).  Specifically, a claim 
for an earlier effective date does not meet the statutory 
requirements for entitlement to a VA examination or medical 
opinion.  See 38 U.S.C.A. § 5103A(d)(2)(A) - (C) (West 2002); 
see also 38 C.F.R. § 3.159(c)(4)(A) - (C) (2008).

In summary, the VCAA provisions have been satisfied.  See 
38 U.S.C.A. §§ 5102 and 5103 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.159(b), 20.1102 (2008).  Furthermore, the 
veteran has not contended that VA has failed to comply with 
the notice and duty-to-assist requirements of the VCAA. 

Factual Background

On May 14, 2001, the veteran submitted an informal claim for 
service connection for PTSD.  

In June 2001, VA asked the veteran to provide details on the 
in-service stressors upon which his claim for service 
connection for PTSD were based.  

Also in June 2001, VA submitted a request to the National 
Personnel Records Center (NPRC) to obtain the veteran's 
service personnel records.  

A July 2001 VA psychiatric evaluation report shows that the 
veteran reported two in-service stressors: (1) he alleged he 
had been given syphilis (via injection) by the government and 
suffered humiliation as a result and (2) he participated in 
graves registration during World War II.  The examiner noted 
that the first stressor would not be adequate for a diagnosis 
of PTSD, but that the second one was and diagnosed PTSD based 
upon that stressor.

In August 2001, the veteran responded to VA's June 2001 
request and submitted a description of his in-service 
stressor, which addressed only that he had been given 
syphilis.

In October 2001, the NPRC responded to VA's request and 
stated that the veteran's service personnel records were 
destroyed in the 1973 fire and that the information could not 
be reconstructed. 

In March 2002, VA informed the veteran that his records were 
likely destroyed in the fire and asked him to complete NA 
Form 13055, Request for Information Needed to Reconstruct 
Medical Data, to assist VA in attempting to reconstruct his 
data.  The veteran submitted the form that same month, but 
did not provide applicable dates, organization to which he 
had been assigned, or where he had been treated.

In a July 2002 rating decision, the RO denied the claim for 
service connection for PTSD, stating that while the evidence 
established a confirmed diagnosis of PTSD, the evidence was 
not adequate to verify that a stressful experience occurred.  
The RO informed the veteran of this decision in a July 2002 
letter.

In October 2002, the veteran submitted a notice of 
disagreement.  Attached to his notice of disagreement, he 
submitted additional in-service stressors.  He asserted he 
had also done graves registration during the Korean Conflict.  
He had a Decision Review Officer (DRO) hearing in February 
2004, wherein the veteran reiterated the in-service stressor 
of graves registration during the Korean Conflict.

In March 2004, the DRO issued a statement of the case, 
continuing the denial of service connection for PTSD.  The 
record reflects that the statement of the case was sent to 
the correct name, street name, city, and state, but that the 
ZIP code was off by one digit (the one used was 09015, and 
the veteran's ZIP code was 08015).  

On August 19, 2004, the veteran, through his representative, 
submitted additional evidence to substantiate the veteran's 
claim for service connection for PTSD.  This evidence 
included a June 2004 letter from WRW, wherein he stated that 
the veteran had served as an enlisted man in a specific 
company while he was the unit's First Sergeant, which was 
from 1951 to 1953 during the Korean Conflict.  He stated that 
the veteran had performed his duty assignments, which 
involved removing deceased human bodies (war casualties) from 
ships to military trucks.

In a September 2004 letter, VA informed the veteran that he 
had failed to submit a timely substantive appeal following 
the issuance of the March 2004 statement of the case, and 
that the July 2002 rating decision had become final.  It 
noted it was sending the veteran's documents (received in 
August 2004) for consideration as an application to reopen 
the claim for service connection for PTSD.  

In a March 2005 rating decision, the RO granted service 
connection for PTSD, effective August 19, 2004.  In granting 
the benefit, the RO noted that the veteran had verified the 
in-service stressor of removing deceased human bodies (war 
casualties) from transport ships to military trucks via the 
notarized letter from WRW.  

Analysis

The veteran contends that he warrants an effective date going 
back to May 2001, when he filed the claim for service 
connection for PTSD.  Specifically, he argues that the March 
2004 statement of the case was sent to the wrong ZIP code, 
which caused the May 2001 claim to remain pending.

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless 
specifically provided otherwise, the effective date of an 
award based on a claim for service connection and claim 
reopened after final adjudication "shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the date of receipt of application therefor."  38 
U.S.C.A. § 5110(a) (West 2002).  The implementing regulation 
clarifies this to mean that the effective date of service 
connection based on a claim for service connection or a 
reopened claim will be the "[d]ate of receipt of claim or 
date entitlement arose, whichever is later." 38 C.F.R. § 
3.400 (emphasis added).

Initially, the Board notes that as correctly pointed out by 
the veteran, the March 2004 statement of the case was sent to 
the wrong ZIP code (09015 instead of 08015.  The veteran's 
name, street address, city, and state were all correct.).  
VA's use of an incorrect address is often consequential to 
delivery.  The existence of clear evidence to rebut the 
presumption of regularity has been found when VA addressed 
communications to a wrong street name, wrong street number, 
and/or wrong ZIP code in circumstances indicating that such 
errors were consequential to delivery.  Fluker v. Brown, 5 
Vet. App. 296, 298 (1993) (finding the existence of clear 
evidence to rebut the presumption of regularity where the 
Board mailed a decision to "244 Allen St., East Montevallo, 
AL 35115" when claimant's correct address was "244 Island 
St. East, Montevallo, AL 35115" (emphasis added)); Piano v. 
Brown, 5 Vet. App. 25, 26-27 (1993) (per curiam order) 
(finding the existence of clear evidence to rebut the 
presumption of regularity where the Board mailed its decision 
to "2313 Isabela, Philippines" when claimant's correct 
address was "3313 Isabela, Philippines." (emphasis in 
original)); Crain v. Principi, 17 Vet. App. 182, 188-89 
(2003) (finding the existence of clear evidence to rebut 
presumption of regularity when VA mailed statement of the 
case to incorrect ZIP code associated with a city located 
approximately 112 miles from the city corresponding to the 
correct ZIP code); see also Clarke v. Nicholson, 21 Vet. App. 
130, 133 (2007).

Here, the Board finds that the ZIP code on the March 2004 
statement of the case was incorrect so as to conclude that 
such error was consequential to delivery.  See Crain, supra.  
When the presumption is rebutted, the burden then shifts to 
VA to prove delivery.  Clarke, 21 Vet. App. at 135 citing 
Baxter v. Principi, 17 Vet. App. 407, 410 (2004).  The Board 
finds that it cannot meet this burden, particularly when in 
the August 2004 submission, the veteran's representative 
indicated he believed the claim was still pending.  Thus, the 
Board concludes that the March 2004 statement of the case was 
never received by the appellant.  As a result of this 
finding, the July 2002 rating decision is not yet final, and 
the veteran's May 2001 claim for service connection for PTSD 
remains pending.

The Board has carefully reviewed all the evidence of record 
and finds that the preponderance of the evidence is against 
an effective date earlier than August 19, 2004, for the award 
of service connection for PTSD.  The reasons follow.

Service connection for PTSD requires the following three 
elements: (1) a current medical diagnosis of PTSD (presumed 
to include the adequacy of the PTSD symptomatology and the 
sufficiency of a claimed in-service stressor), (2) credible 
supporting evidence that the claimed in-service stressor(s) 
actually occurred, and (3) medical evidence of a causal 
relationship between current symptomatology and the specific 
claimed in-service stressor(s).  38 C.F.R. § 3.304(f) (2008).

Prior to August 19, 2004, the veteran's claimed in-service 
stressor regarding cleaning up dead bodies during the Korean 
Conflict had not been corroborated by "credible supporting 
evidence."  As correctly noted by the RO, the service 
records in the claims file do not show that the veteran 
engaged in combat during his service in World War II or the 
Korean Conflict, nor has the veteran made such an allegation.  
Thus, the veteran's statements, as a non-combat veteran, of 
his in-service stressor of cleaning up dead bodies (the only 
stressor that has been corroborated) was insufficient to 
verify the stressor.  See Moreau v. Brown, 9 Vet. App. 389, 
394 (1996) (If VA determines veteran did not engage in combat 
with enemy or alleged stressor is not related to combat, 
veteran's lay testimony by itself is not sufficient to 
establish the occurrence of the alleged stressor).  The first 
time the stressor, upon which service connection for PTSD was 
awarded, was verified was on August 19, 2004, when the 
veteran submitted the statement from WRW.  Thus, the veteran 
met all the criteria for PTSD under the provisions of 
38 C.F.R. § 3.304(f) on August 19, 2004.

The date of claim is May 14, 2001.  The date entitlement 
arose is August 19, 2004, when the veteran met the three 
criteria to establish service connection for PTSD as required 
by 38 C.F.R. § 3.304(f).  Applying the law to the facts in 
this case, based upon "facts found," and the date 
entitlement arose, the Board finds that the currently-
assigned effective date of August 19, 2004, is proper, as it 
is the later date in this case.  38 U.S.C.A. § 5110(a); 
38 C.F.R. § 3.400.  Prior to that date, the veteran met only 
two of the three criteria necessary to establish service 
connection for PTSD, which would not warrant a grant of the 
benefit sought. 

The Board is aware that the veteran's service personnel 
records are presumed destroyed, which records may have 
verified the veteran's in-service stressor prior to August 
19, 2004.  Even if those records showed that the veteran was 
on graves registration during the Korean Conflict, the 
veteran did not first allege this stressor until October 
2002.  Additionally, a medical professional did not attribute 
the diagnosis of PTSD to this stressor until July 2003.  
Thus, an effective date going back to May 2001 would not be 
warranted.  Nevertheless, the Board is limited to deciding 
the appeal based on the evidence of record.  The evidence of 
record shows that the first time the veteran met all the 
criteria for PTSD as described under 38 C.F.R. § 3.304(f) was 
on August 19, 2004.  

The Board finds that the preponderance of the evidence is 
against an effective date earlier than August 19, 2004, for 
the award of service connection for PTSD for all the reasons 
described above.  The benefit-of-the-doubt rule is not for 
application in this case.  38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102 (2008); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An effective date earlier than August 19, 2004, for the award 
of service connection for PTSD is denied.



________________________________________
N. R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


